DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Response to Amendment
Claims 1-10 are pending in the application.  New grounds of rejection have been added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2010/0068623) in view of Jones et al. (“Nanocasting nanoporous inorganic and organic materials from polymeric bicontinuous microemulsion templates”) and further in view of Vaccaro et al. (US 5,738,907).



Braun et al. does not explicitly disclose the uniform pore structure of the metal structure is formed using a bicontinuous interfacially emulsion gel template.
Jones et al. discloses a battery material formed utilizing a bicontinuous microemulsion template (Title, Abstract).  Utilizing such a template allows uniform/controlled porosity to be achieved in the battery/electrode material, enhancing stability, conductivity, surface area, and overall performance (P138/C1/¶2).
Jones et al. and Braun et al. are analogous since both deal in the same field of endeavor, namely, battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bicontinuous microemulsion template structure disclosed by Jones et al. to form the structure of Braun et al. to impart a uniform porous into the structure of Braun et al, thereby enhancing stability, conductivity, surface area, and overall battery performance.

Braun et al. does not explicitly disclose the uniform pore structure of the metal structure is formed using a bicontinuous interfacially emulsion gel template.
Jones et al. discloses a battery material formed utilizing a bicontinuous microemulsion template (Title, Abstract).  Utilizing such a template allows uniform/controlled porosity to be achieved in the battery/electrode material, enhancing stability, conductivity, surface area, and overall performance (P138/C1/¶2).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bicontinuous microemulsion template structure disclosed by Jones et al. to form the structure of Braun et al. to impart a uniform porous into the structure of Braun et al, thereby enhancing stability, conductivity, surface area, and overall battery performance.



Braun et al. does not explicitly disclose the uniform pore structure of the metal structure is formed using a bicontinuous interfacially emulsion gel template.
Jones et al. discloses a battery material formed utilizing a bicontinuous microemulsion template (Title, Abstract).  Utilizing such a template allows uniform/controlled porosity to be achieved in the battery/electrode material, enhancing stability, conductivity, surface area, and overall performance (P138/C1/¶2).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bicontinuous microemulsion template structure disclosed by Jones et al. to form the structure of Braun et al. to impart a uniform porous into the structure of Braun et al, thereby enhancing stability, conductivity, surface area, and overall battery performance.


Vaccaro et al. discloses in Figs 1-2, a battery (C1/L7-8) including a porous nickel metal sheet utilizing a polymer foam having an internal pore structure that has arranged pores providing an enhanced tensile strength and enhanced electrical properties (C9/L57-C10/L4).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the internal pore structure disclosed by Vaccaro et al. into the structure of Braun et al. to enhance tensile strength and enhanced electrical properties of a battery electrode.

Regarding claims 2 and 7, modified Braun et al. discloses all of the claim limitations as set forth above and also discloses the metal structure (ref 110) is formed by nickel ([0032]).

Regarding claims 3 and 8, modified Braun et al. discloses all of the claim limitations as set forth above and also discloses pore geometry and distribution (Fig 1a, [0029]) of the metal structure (ref 110) controls electrochemical performance of the composite electrode ([0056], [0029]).

Regarding claims 4 and 9, modified Braun et al. discloses all of the claim limitations as set forth above and also discloses the active material coating is Nickel/Nickel Hydroxide (Ni/Ni(OH)2) ([0056]).

Regarding claims 5 and 10, modified Braun et al. discloses all of the claim limitations as set forth above.  While Braun et al. does not explicitly disclose thickness of the composite electrode is within the range of about 15 to 500 microns, the change in the thickness of the composite electrode is not considered to confer patentability to the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725